In the United States Court of Federal Claims
                                       OFFICE OF SPECIAL MASTERS
                                               No. 15-114V

*************************
                           *                                     Filed: January 20, 2016
MICHAEL D. HUDSON,         *
                           *
               Petitioner, *
                           *                                     Decision by Stipulation; Damages;
           v.              *                                     Influenza (“Flu”) Vaccine;
                           *                                     Guillain–Barré Syndrome (“GBS”); Chronic
SECRETARY OF HEALTH        *                                     Demyelinating Polyneuropathy (“CIDP”).
AND HUMAN SERVICES,        *
                           *
               Respondent. *
                           *
*************************

Tyler G. Doyle, Smyser, Kaplan & Veselka, L.L.P., Houston, TX, for Petitioner.

Lynn E. Ricciardella, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                    DECISION AWARDING DAMAGES1

        On February 4, 2015, Michael Hudson filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”).2 Petitioner alleges that he
developed Guillain–Barré syndrome (“GBS”) and Chronic Demyelinating Polyneuropathy (“CIDP”)
as a result of his November 1, 2012, receipt of the influenza (“flu”) vaccine and that he experienced
residual effects of this injury for more than six months.

        Respondent denies the flu vaccine caused Petitioner to suffer from GBS and/or CIDP, or any
other injury, and denied that Petitioner’s current disabilities are sequelae of a vaccine-related injury.
Nonetheless both parties, while maintaining their above-stated positions, agreed in a stipulation (filed



1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of
any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act of
1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2012)).
on January 19, 2016) that the issues before them could be settled, and that a decision should be entered
awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
(as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

         The stipulation awards:

            A lump sum of $225,000.00 in the form of a check payable to Petitioner.  

Stipulation ¶ 8. This amounts represents compensation for all damages that would be available under
Section 15(a) of the Act.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                     /s/ Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                            2
Case 1:15-vv-00114-UNJ Document 18 Filed 01/19/16 Page 5 of 5